DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 03 June 2022, regarding application number 16/583,465.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1, 4-12 and 15-22 remain pending in the application, while claims 2-3 and 13-14 have been cancelled. Claims 1, 12 and 18 were amended in the Amendments to the Claims.
Response to Arguments
Applicant’s arguments, see Pages 9-10, filed 03 June 2022, with respect to the rejections of claims 1, 4-12 and 15-22 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Bacon et al. (US 20150199458 A1) and Lathan et al. (US 20020120362 A1). See full rejection details below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5, 7-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aichele et al. (US 9811074 B1 and Aichele hereinafter), in view of Pruschek et al. (US 20140200706 A1 and Pruschek hereinafter), Bacon et al. (US 20150199458 A1 and Bacon hereinafter) and Lathan et al. (US 20020120362 A1 and Lathan hereinafter).
Regarding Claim 1
Aichele teaches a control system for a robot (see Fig. 1; Col. 2, lines 23-55), comprising:
processing circuitry on which a robot control kernel is deployed (see Col. 4, lines 7-22); and
a memory coupled to the processing circuitry, the memory storing computer-executable instructions (see Col. 4, lines 7-22) that, when executed, cause the processing circuitry to
translate a motion command, instructing the robot to move in a specified motion, into a format identifiable by the robot control kernel (see Col. 10, lines 10-26; Col. 13, lines 21-36; the program executor is inherent because various commands are input into the HMI, such as a text, voice or gesture, which are then translated to a format identifiable by the robot control kernel. Both the “a gripping process” and “bring me a drink” are motion commands);
generate, at the robot control kernel (see Fig. 1, test planning and testing component) robot motion data based on the translated motion command (see Col. 2, lines 31-35; Col. 6, lines 50-62; Col. 10, lines 13-54; Fig. 2, steps 215-220),
configure an operation mode of the robot control kernel according to an operation mode instruction for the robot (see "virtual runtime environment"; Col. 4, lines 39-67; Col. 4, lines 53-62 Fig. 2, steps 225-250; see also "execution by the physical robot"; Col. 5, lines 49-54; Col. 5 line 65 - Col. 6 line 1; Col. 7, lines 47-51;  Fig. 2 step 255),
communicate the generated robot motion data from the robot control kernel to the robot Digital Twin in response to the configured operation mode being the simulation mode (see Col. 2, lines 23-55; Col. 8, lines 27-33; Col. 10, lines 7-54; Col. 13, lines 23-33; Col. 15, lines 1-16; Fig. 2, steps 225-250) and communicate the generated robot motion data to a drive for a motor on a body of the robot in response to the configured operation mode being the real mode (see Col. 5, lines 49-54; Col. 5 line 65 - Col. 6 line 1; Col. 7, lines 47-51; Col. 9, lines 26-42; Col. 12, lines 40-50; Fig. 2 step 255), and
simulate, at the robot Digital Twin (see Fig. 1, physically plausible virtual runtime environment 103) motion of the robot based on the generated robot motion data and physical conditions of the robot during robot simulation (see Col. 2, lines 23-55; Col. 4, lines 53-62; Col. 6, lines 38-40; Col 7, lines 1-6; Col. 8, lines 27-33; Col. 8 line 54 - Col. 9 line 12; Fig. 2, steps 225-230).
Although Aichele teaches a programmable logic device (see Col. 4, lines 7-23), for the sake of compact prosecution and for the possible argument that “Aichele is silent regarding the processing circuitry including a programmable logic controller (PLC) core”, Pruschek teaches processing circuitry including a programmable logic controller (PLC) core.
That is, Pruschek teaches a control system for a robot (see Fig. 1 [0009]), comprising:
processing circuitry including a programmable logic controller (PLC) core on which a robot control kernel is deployed (see "PLC controller" in [0009] and [0052]-[0054]).
Aichele is additionally silent regarding parse an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a simulation mode and a real mode.
Bacon teaches a control system for a robot (see all Figs.; [0063]), comprising:
processing circuitry including a controller on which a robot control kernel is deployed (see "computing device" in [0063] and [0074]); and
a memory coupled to the processing circuitry (see [0075]), the memory storing computer-executable instructions that, when executed, cause the processing circuitry to
translate a motion command, instructing the robot to move in a specified motion, into a format identifiable by the robot control kernel (see Fig. 3, all; [0063 "...the user now is able to control the robotic hardware operations and the digital proxy simulation, where the user is able to control the digital proxy simulation of the robotic hardware."] and [0095]),
generate, at the robot control kernel robot motion data based on the translated motion command (see Fig. 3, all; [0063] and [0095]),
configure an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a simulation mode and a real mode (see [0063], [0082] and [0094]-[0095], especially [0063 "A digital simulation may allow a user to perform an action on a computing device in order to seamlessly switch between the robotic hardware and the digital proxy simulation of that robotic hardware. For example, during robotic hardware field tests, validation of the robotic hardware or training using the robotic hardware, a user may be able to switch back and forth between the robotic hardware, where the user now is able to control the robotic hardware operations and the digital proxy simulation, where the user is able to control the digital proxy simulation of the robotic hardware."]),
configure the operation mode of the robot control kernel according to the operation mode instruction for the robot (see [0063], [0082] and [0094]-[0095]),
communicate the generated robot motion data from the robot control kernel to the robot Digital Twin in response to the configured operation mode being the simulation mode and communicate the generated robot motion data to a drive for a motor on a body of the robot in response to the configured operation mode being the real mode (see [0063] and [0094]-[0095], especially [0063 "For example, during robotic hardware field tests, validation of the robotic hardware or training using the robotic hardware, a user may be able to switch back and forth between the robotic hardware, where the user now is able to control the robotic hardware operations and the digital proxy simulation, where the user is able to control the digital proxy simulation of the robotic hardware."]), and
simulate, at the robot Digital Twin motion of the robot based on the generated robot motion data and physical conditions of the robot during robot simulation (see [0063] and [0095]).
Aichele, as modified by Pruschek and Bacon, does not explicitly teach parse the operation mode command.
Lathan teaches a control system for a robot (see all Figs.; [0003] and [0010]), comprising:
processing circuitry on which a robot control kernel is deployed (see Fig. 7, processing unit 150; [0064]); and
a memory coupled to the processing circuitry (see Fig. 7, processing unit 150; [0067]), the memory storing computer-executable instructions that, when executed, cause the processing circuitry to
translate a motion command, instructing the robot to move in a specified motion, into a format identifiable by the robot control kernel (see [0010], [0068] and [0077]),
generate, at the robot control kernel robot motion data based on the translated motion command (see [0010], [0068] and [0077]),
parse an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a recording mode and a real mode (Fig. 17, step 558; [0073]-[0074] and [0077]-[0079], especially [0074 "The mode selection 555 is acquired from the appropriate control of the console 556. The data of the mode selection is then parsed 558."]),
configure the operation mode of the robot control kernel according to the operation mode instruction for the robot (see Fig. 16, modes 502, 504, 506 and 508; [0073]-[0074] and [0077]-[0079]), and
communicate the generated robot motion data to a drive for a motor on a body of the robot in response to the configured operation mode being the real mode (see Fig. 16, real-time control mode 502; [0068] and [0077]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Pruschek, Bacon and Lathan to Aichele. That is, it would have been obvious to modify the control system of Aichele to further include a programmable logic controller core, as taught by Pruschek. It further would have been obvious to modify the control system of Aichele to configure an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a simulation mode and a real mode, as taught by Bacon. It further would have been obvious to modify the control system of Aichele to parse the operation mode command for the robot to identify the operation mode instruction, as taught by Lathan.
Pruschek teaches a known control system including a PLC controller core in order to execute machine-specific commands. Bacon teaches the known technique of enabling an operator to switch between a simulation mode for controlling a simulation of a robot and a real mode for controlling the real robot. When a problem occurs with the real robot, the operator can switch to the simulation mode to debug the problem in the simulation and then switch back to the real mode to resume control of the real robot after debugging the problem. Lathan teaches parsing an operation mode command to include functions such as analog to digital converting, de-compressing, de-crypting, mapping, thresholding, filtering, or pattern recognition. A person having ordinary skill in the art would have been motivated to apply these known techniques to the control system of Aichele in order to attain the same results. 
Application of the known techniques taught by Pruschek, Bacon and Lathan to the prior art control system taught by Aichele would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control system further comprising processing circuitry including a programmable logic controller (PLC) core on which a robot control kernel is deployed and further causing the processing circuitry to parse an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a simulation mode and a real mode. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
 Regarding Claim 5
Modified Aichele teaches the control system of claim 1 (as discussed above in claim 1), 
Aichele further teaches wherein the physical conditions of the robot include physical parameters of a body of the robot and payload of the robot (see Col. 7 lines 1-6; Col. 8 line 54 - Col. 9 line 12; Col. 9, lines 26-38).
Regarding Claim 7
Modified Aichele teaches the control system of claim 1 (as discussed above in claim 1),
Aichele further teaches further comprising at least one of
a human machine interface to input at least one of an operation mode command or the motion command (see Col. 10, lines 19-24; Col. 13, lines 18-33; Fig. 6, user input devices 660); and
a drive interface to exchange data between the robot control kernel and the drive (see Fig. 1, robot controller 115 and physical hardware 175; Col. 7, lines 10-14).
Regarding Claim 8
Modified Aichele teaches the control system of claim 1 (as discussed above in claim 1),
Aichele further teaches wherein the computer-executable instructions, when executed, cause the processing circuitry to 
send the robot motion data, once simulated, back to the robot control kernel in response to the operation mode being the simulation mode, and adjust the generated robot motion data based on the simulated motion data (see Col. 2, lines 43-55; Col. 5, lines 11-49; Fig. 2, step 250 and Fig. 4 all; Fig. 7, simulation loop 750).
Regarding Claim 9
Modified Aichele teaches the control system of claim 1 (as discussed above in claim 1),
Aichele further teaches wherein the computer-executable instructions, when executed, cause the processing circuitry to
receive real robot motion data from the drive in response to the operation mode being the real mode, and adjust the generated robot motion data based on the received real robot motion data  (see Col. 5, lines 49-61; Col. 5 line 65 - Col. 6 line 9; Col. 7, lines 47-51; Fig. 2 steps 255-265; Fig. 7, physical world loop 750).
Regarding Claim 10
Modified Aichele teaches the control system of claim 1 (as discussed above in claim 1), 
Aichele further teaches wherein the robot motion data comprises a position of each joint of the robot (see Col. 15, lines 1-16).
Regarding Claim 11
Modified Aichele teaches the control system of claim 1 (as discussed above in claim 1), 
Aichele is silent regarding wherein the processing circuitry is a dual-core system including an operation system core and a programmable logic controller core, the robot Digital Twin is deployed on the operation system core, and a program executor to translate the motion command is deployed on the programmable logic controller core.
Pruschek teaches a control system for a robot (see Fig. 1 [0009]), comprising: a program executor, a robot control kernel and a robot Digital Twin (see Fig. 1; [0051]-[0054]),
wherein the processing circuitry is a dual-core system including an operation system core and a programmable logic controller core, the robot Digital Twin is deployed on the operation system core, and a program executor to translate the motion command is deployed on the programmable logic controller core (see [0050]-[0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Pruschek to modified Aichele. It would have been obvious to further modify the control system of modified Aichele to be a dual-core system including an operation system core and the programmable logic controller core, as taught by Pruschek. 
Pruschek teaches this known technique to increase simulation speed. Application of the known technique taught by Pruschek to the prior art control system taught by modified Aichele would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control system being dual-core system including an operation system core and a programmable logic controller core, and wherein the robot Digital Twin is deployed on the OS core, and the program executor and the robot control kernel are deployed on the PLC core. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 12
Aichele teaches a method for simulating motion of a robot in a control system (see Fig. 1; Col. 2, line 56 - Col. 3. line 14), the method comprising:
translating a motion command, from a robot operator into a format identifiably by a robot control kernel of the control system and the motion command instructing the robot to move in a specific motion (see Col. 10, lines 10-26; Col. 13, lines 21-36; the format translation is inherent because various commands are input into the HMI, such as a text, voice or gesture, which are then translated to be identifiable by the robot control kernel. Both the “a gripping process” and “bring me a drink” are motion commands);
generating, by the robot control kernel, robot motion data based on the translated motion command (see Col. 2, line 59-61; Col. 6, lines 50-62; Fig. 2, steps 215-220),
configuring an operation mode of the robot control kernel according to an operation mode instruction for the robot (see "virtual runtime environment"; Col. 4, lines 39-67; Col. 4, lines 53-62 Fig. 2, steps 225-250; see also "execution by the physical robot"; Col. 5, lines 49-54; Col. 5 line 65 - Col. 6 line 1; Col. 7, lines 47-51;  Fig. 2 step 255),
communicating the generated robot motion data from the robot control kernel to a robot Digital Twin of the control system in response to the configured operation mode being the simulation mode (see Col. 2, lines 23-55; Col. 8, lines 27-33; Col. 10, lines 7-54; Col. 13, lines 23-33; Col. 15, lines 1-16; Fig. 2, steps 225-250) and communicating the generated robot motion data to a drive for a motor on the robot in response to the configured operation mode configured being the real mode (see Col. 5, lines 49-54; Col. 5 line 65 - Col. 6 line 1; Col. 7, lines 47-51; Col. 9, lines 26-42; Col. 12, lines 40-50; Fig. 2 step 255); and
simulating the motion of the robot based on the generated robot motion data and physical conditions of the robot during robot simulation (see Col. 2, line 56 - Col. 3, line 14; Col. 4, lines 53-62; Col. 6, lines 38-40; Col 7, lines 1-6; Col. 8, lines 27-33; Col. 8 line 54 - Col. 9 line 12; Fig. 2, steps 225-230).
Although Aichele teaches a programmable logic device (see Col. 4, lines 7-23), for the sake of compact prosecution and for the possible argument that “Aichele is silent regarding deployed on the programmable logic controller core.”, Pruschek teaches deployed on the programmable logic controller core.
That is, Pruschek teaches a method for simulating motion of a robot in a control system including a programmable logic controller core (see Fig. 1 [0009]), the method comprising:
a robot control kernel deployed on the programmable logic controller core (see "PLC controller" in [0009] and [0052]-[0054]).
	Aichele is additionally silent regarding parsing an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a simulation mode and a real mode.
	Bacon teaches a method for simulating motion of a robot in a control system including a programmable logic controller core (see all Figs.; [0063]), the method comprising:
translating a motion command, from a robot operator into a format identifiably by a robot control kernel of the control system, and the motion command instructing the robot to move in a specific motion (see Fig. 3, all; [0063 "...the user now is able to control the robotic hardware operations and the digital proxy simulation, where the user is able to control the digital proxy simulation of the robotic hardware."] and [0095]);
generating, by the robot control kernel, robot motion data based on the translated motion command (see Fig. 3, all; [0063] and [0095]),
configuring an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a simulation mode and a real mode (see [0063], [0082] and [0094]-[0095], especially [0063 "A digital simulation may allow a user to perform an action on a computing device in order to seamlessly switch between the robotic hardware and the digital proxy simulation of that robotic hardware. For example, during robotic hardware field tests, validation of the robotic hardware or training using the robotic hardware, a user may be able to switch back and forth between the robotic hardware, where the user now is able to control the robotic hardware operations and the digital proxy simulation, where the user is able to control the digital proxy simulation of the robotic hardware."]);
configuring the operation mode of the robot control kernel according to the operation mode instruction for the robot (see [0063], [0082] and [0094]-[0095]);
communicating the generated robot motion data from the robot control kernel to a robot Digital Twin of the control system in response to the configured operation mode being the simulation mode and communicating the generated robot motion data to a drive for a motor on the robot in response to the configured operation mode configured being the real mode (see [0063] and [0094]-[0095], especially [0063 "For example, during robotic hardware field tests, validation of the robotic hardware or training using the robotic hardware, a user may be able to switch back and forth between the robotic hardware, where the user now is able to control the robotic hardware operations and the digital proxy simulation, where the user is able to control the digital proxy simulation of the robotic hardware."]); and
simulating the motion of the robot based on the generated robot motion data and physical conditions of the robot during robot simulation (see [0063] and [0095]).
Aichele, as modified by Pruschek and Bacon, does not explicitly teach parsing the operation mode command.
	Lathan teaches a method for simulating motion of a robot in a control system including a programmable logic controller core (see all Figs.; [0003] and [0010]), the method comprising:
translating a motion command, from a robot operator into a format identifiably by a robot control kernel of the control system, and the motion command instructing the robot to move in a specific motion (see [0010], [0068] and [0077]);
generating, by the robot control kernel, robot motion data based on the translated motion command (see [0010], [0068] and [0077]),
parsing an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a recording mode and a real mode (Fig. 17, step 558; [0073]-[0074] and [0077]-[0079], especially [0074 "The mode selection 555 is acquired from the appropriate control of the console 556. The data of the mode selection is then parsed 558."]),
configuring the operation mode of the robot control kernel according the operation mode instruction for the robot (see Fig. 16, modes 502, 504, 506 and 508; [0073]-[0074] and [0077]-[0079]); and
communicating the generated robot motion data to a drive for a motor on the robot in response to the configured operation mode configured the real mode (see Fig. 16, real-time control mode 502; [0068] and [0077]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Pruschek, Bacon and Lathan to Aichele. That is, it would have been obvious to modify the process of Aichele to further include a programmable logic controller core, as taught by Pruschek. It further would have been obvious to modify the process of Aichele to configure an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a simulation mode and a real mode, as taught by Bacon. It further would have been obvious to modify the process of Aichele to parse the operation mode command for the robot to identify the operation mode instruction, as taught by Lathan.
Pruschek teaches a known process including a PLC controller core in order to execute machine-specific commands. Bacon teaches the known technique of enabling an operator to switch between a simulation mode for controlling a simulation of a robot and a real mode for controlling the real robot. When a problem occurs with the real robot, the operator can switch to the simulation mode to debug the problem in the simulation and then switch back to the real mode to resume control of the real robot after debugging the problem. Lathan teaches parsing an operation mode command to include functions such as analog to digital converting, de-compressing, de-crypting, mapping, thresholding, filtering, or pattern recognition. A person having ordinary skill in the art would have been motivated to apply these known techniques to the process of Aichele in order to attain the same results. 
Application of the known techniques taught by Pruschek, Bacon and Lathan to the prior art process taught by Aichele would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising processing circuitry including a programmable logic controller (PLC) core on which a robot control kernel is deployed and further causing the processing circuitry to parse an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a simulation mode and a real mode. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
 Regarding Claim 16
Modified Aichele teaches the method of claim 12 (as discussed above in claim 12), further comprising:
Aichele further teaches adjusting the generated robot motion data based on the robot motion data when the configured operation mode is the simulation mode (see Col. 3, lines 3-14; Col. 5, lines 11-49; Fig. 2, step 250 and Fig. 4 all; Fig. 7, simulation loop 750).
Regarding Claim 17
Modified Aichele teaches the method of claim 12 (as discussed above in claim 12), further comprising:
Aichele further teaches receiving real robot motion data from the drive in response to the configured operation mode being the real mode, and adjusting the generated robot motion data based on the received real robot motion data (see Col. 5, lines 49-61; Col. 5 line 65 - Col. 6 line 9; Col. 7, lines 47-51; Fig. 2 steps 255-265; Fig. 7, physical world loop 750).
Regarding Claim 18
Aichele teaches an apparatus for simulating motion of a robot in a control system (see Fig. 1; Col. 2, lines 23-55), the apparatus comprising:
a system including a programmable logic device (Col. 4, lines 7-23), wherein
the PLC device includes a robot control kernel deployed thereon (Col. 4, lines 7-23) and is configured to
translate a motion command instructing the robot to move in a specified motion into a format identifiable by a module of an OS core (see Col. 10, lines 10-26; Col. 13, lines 21-36; the translating means is inherent because various commands are input into the HMI, such as a text, voice or gesture, which are then translated to a format identifiable by the robot control kernel. Both the “a gripping process” and “bring me a drink” are motion commands);
generate robot motion data based on the translated motion command (see Col. 2, lines 31-35; Col. 6, lines 50-62; Fig. 2, steps 215-220),
configure an operation mode of the robot control kernel according to an operation mode instruction for the robot (see "virtual runtime environment"; Col. 4, lines 39-67; Col. 4, lines 53-62 Fig. 2, steps 225-250; see also "execution by the physical robot"; Col. 5, lines 49-54; Col. 5 line 65 - Col. 6 line 1; Col. 7, lines 47-51;  Fig. 2 step 255),
communicate the generated robot motion data from the robot control kernel to a robot Digital Twin of the control system in response to the configured operation mode being the simulation mode (see Col. 2, lines 23-55; Col. 8, lines 27-33; Col. 10, lines 7-54; Col. 13, lines 23-33; Col. 15, lines 1-16; Fig. 2, steps 225-250) and communicate the generated robot motion data to a drive for a motor on the robot in response to the configured operation mode configured being the real mode (see Col. 5, lines 49-54; Col. 5 line 65 - Col. 6 line 1; Col. 7, lines 47-51; Col. 9, lines 26-42; Col. 12, lines 40-50; Fig. 2 step 255), and
simulate the motion of the robot based on the generated robot motion data and physical conditions of the robot during robot simulation (see Col. 2, lines 23-55; Col. 4, lines 53-62; Col. 6, lines 38-40; Col 7, lines 1-6; Col. 8, lines 27-33; Col. 8 line 54 - Col. 9 line 12; Fig. 2, steps 225-230).
Aichele does not explicitly teach a dual-core system. That is, Aichele is silent regarding a dual-core system including an operation system (OS) core and a programmable logic controller (PLC) core. 
Pruschek teaches an apparatus for simulating motion of a robot in a control system (see Fig. 1 [0009]), the apparatus comprising: a dual-core system including an operation system (OS) core and a programmable logic controller (PLC) core (see [0050]-[0054]).
Aichele is additionally silent regarding parsing an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a simulation mode and a real mode.
Bacon teaches an apparatus for simulating motion of a robot in a control system (see all Figs.; [0063]), the apparatus comprising:
a programmable logic controller (PLC) core (see [0063]), wherein the PLC core is configured to
translate a motion command instructing the robot to move in a specified motion into a format identifiable by a module of the OS core (see Fig. 3, all; [0063 "...the user now is able to control the robotic hardware operations and the digital proxy simulation, where the user is able to control the digital proxy simulation of the robotic hardware."] and [0095]);
generate robot motion data based on the translated motion command (see Fig. 3, all; [0063] and [0095]); and
configuring an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a simulation mode and a real mode (see [0063], [0082] and [0094]-[0095], especially [0063 "A digital simulation may allow a user to perform an action on a computing device in order to seamlessly switch between the robotic hardware and the digital proxy simulation of that robotic hardware. For example, during robotic hardware field tests, validation of the robotic hardware or training using the robotic hardware, a user may be able to switch back and forth between the robotic hardware, where the user now is able to control the robotic hardware operations and the digital proxy simulation, where the user is able to control the digital proxy simulation of the robotic hardware."]);
configure the operation mode of the robot control kernel according to the operation mode instruction for the robot (see [0063], [0082] and [0094]-[0095]),
communicate the generated robot motion data from the robot control kernel to a robot Digital Twin of the control system in response to the configured operation mode being the simulation mode and communicate the generated robot motion data to a drive for a motor on the robot in response to the configured operation mode configured being the real mode (see [0063] and [0094]-[0095], especially [0063 "For example, during robotic hardware field tests, validation of the robotic hardware or training using the robotic hardware, a user may be able to switch back and forth between the robotic hardware, where the user now is able to control the robotic hardware operations and the digital proxy simulation, where the user is able to control the digital proxy simulation of the robotic hardware."]), and
simulate the motion of the robot based on the generated robot motion data and physical conditions of the robot during robot simulation (see [0063] and [0095]).
Aichele, as modified by Pruschek and Bacon, does not explicitly teach parsing the operation mode command.
Lathan teaches an apparatus for simulating motion of a robot in a control system (see all Figs.; [0003] and [0010]), the apparatus configured to:
translate a motion command instructing the robot to move in a specified motion into a format identifiable by a module of an OS core (see [0010], [0068] and [0077]);
generate robot motion data based on the translated motion command (see [0010], [0068] and [0077]),
parsing an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a recording mode and a real mode (Fig. 17, step 558; [0073]-[0074] and [0077]-[0079], especially [0074 "The mode selection 555 is acquired from the appropriate control of the console 556. The data of the mode selection is then parsed 558."]),
configure an operation mode of the robot control kernel according to an operation mode instruction for the robot (see Fig. 16, modes 502, 504, 506 and 508; [0073]-[0074] and [0077]-[0079]), and
communicate the generated robot motion data to a drive for a motor on the robot in response to the configured operation mode configured being the real mode (see Fig. 16, real-time control mode 502; [0068] and[0077]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Pruschek, Bacon and Lathan to Aichele. That is, it would have been obvious to modify the apparatus of Aichele to be a dual-core system including an operation system core and a programmable logic controller core, as taught by Pruschek. It further would have been obvious to modify the apparatus of Aichele to configure an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a simulation mode and a real mode, as taught by Bacon. It further would have been obvious to modify the apparatus of Aichele to parse the operation mode command for the robot to identify the operation mode instruction, as taught by Lathan.
Pruschek teaches this known technique to increase simulation speed. Bacon teaches the known technique of enabling an operator to switch between a simulation mode for controlling a simulation of a robot and a real mode for controlling the real robot. When a problem occurs with the real robot, the operator can switch to the simulation mode to debug the problem in the simulation and then switch back to the real mode to resume control of the real robot after debugging the problem. Lathan teaches parsing an operation mode command to include functions such as analog to digital converting, de-compressing, de-crypting, mapping, thresholding, filtering, or pattern recognition. A person having ordinary skill in the art would have been motivated to apply these known techniques to the apparatus of Aichele in order to attain the same results. 
Application of the known techniques taught by Pruschek, Bacon and Lathan to the prior art apparatus taught by Aichele would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the apparatus for simulating motion of a robot in a control system, further comprising a dual-core system including an operation system core and a programmable logic controller core, and further causing the processing circuitry to parse an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a simulation mode and a real mode. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). 
 Regarding Claim 19
Modified Aichele teaches a computer system for simulating motion of a robot in a control system (see Fig. 6; Col. 2, lines 23-55), 
Aichele further teaches the computer system comprising: 
processing circuitry; and a memory coupled to processing circuitry, for storing computer-executable instructions (see Fig. 6; Col. 4, lines 7-21; Col. 15, lines 35-58) that, when executed, cause the processing circuitry to perform the method of claim 12 (modified Aichele as discussed above in claim 12).
Regarding Claim 20
Aichele teaches a non-transitory computer-readable medium storing computer-executable instructions (see Fig. 6; Col. 4, lines 7-21; Col. 15, lines 35-58) to cause a computer system to perform the method of claim 12 when executed (modified Aichele as discussed above in claim 12).

Claims 4, 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aichele (as modified by Pruschek, Bacon and Lathan) as applied to claims 1 and 12 above, and further in view of Linnell et al. (US 20180004187 A1 and Linnell hereinafter).
Regarding Claim 4
Modified Aichele teaches the control system of claim 1 (as discussed above in claim 1), 
Aichele further teaches wherein the computer-executable instructions, when executed, cause the processing circuitry to receive real robot motion data from the drive when the operation mode is the real mode (see Col. 5, lines 49-61; Col. 5 line 65 - Col. 6 line 9; Col. 7, lines 47-51). 
Although Aichele teaches connecting the control hardware or control algorithms of the physical robot to a virtual model (Col. 8, lines 34-43), Aichele does not explicitly teach simulate, at the robot Digital Twin, the motion of the robot based on the received real robot motion data.
Linnell teaches a control system for a robot (see Fig. 1; [0005]), comprising: a robot digital twin (see "virtual robot" [0049] and [0088]), wherein the computer-executable instructions, when executed, cause the processing circuitry to
receive real robot motion data from the drive when the operation mode is the real mode, and simulate, at the robot Digital Twin, the motion of the robot based on the received real robot motion data (see [0049], [0098]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the control system of modified Aichele to simulate the motion of the robot based on the real robot motion data received, as taught by Linnell.
Linnell teaches simulating a robot based on real world motion data received in order to create a live link between the real world and a virtual world. This allows a user to instantaneously control the real robot by operating the simulated robot. Therefore, a person having ordinary skill in the art would have been motivated to modify the control system of Aichele to create a live link between the real robot and virtual robot.
Regarding Claim 15
Modified Aichele teaches the method of claim 12 (as discussed above in claim 12), 
Aichele further teaches further comprising: receiving real robot motion data from the drive in response to the configured operation mode being the real mode (see Col. 5, lines 49-61; Col. 5 line 65 - Col. 6 line 9; Col. 7, lines 47-51).
Although Aichele teaches connecting the control hardware or control algorithms of the physical robot to a virtual model (Col. 8, lines 34-43), Aichele does not explicitly teach simulating the motion of the robot based on the received real robot motion data.
Linnell teaches a method for simulating motion of a robot in a control system (see Fig. 1; [0005]), the method comprising:
receiving real robot motion data from the drive in response to the configured operation mode being the real mode, and simulating the motion of the robot based on the received real robot motion data (see [0049], [0098]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the process of modified Aichele to include the additional step of simulating the motion of the robot based on the real robot motion data received, as taught by Linnell.
Linnell teaches simulating a robot based on real world motion data received in order to create a live link between the real world and a virtual world. This allows a user to instantaneously control the real robot by operating the simulated robot. Therefore, a person having ordinary skill in the art would have been motivated to modify the process of modified Aichele to create a live link between the real robot and virtual robot.
Regarding Claim 21
Modified Aichele teaches the control system of claim 1 (as discussed above in claim 1), 
Aichele further teaches wherein the computer-executable instructions, when executed, cause the processing circuitry to receive real robot motion data from the drive in response to the operation mode being the real mode (see Col. 5, lines 49-61; Col. 5 line 65 - Col. 6 line 9; Col. 7, lines 47-51).
Although Aichele teaches connecting the control hardware or control algorithms of the physical robot to a virtual model (Col. 8, lines 34-43), Aichele does not explicitly teach simulate, at the robot Digital Twin, the motion of the robot based on the received real robot motion data.
Linnell teaches a control system for a robot (see Fig. 1; [0005]), comprising: a robot digital twin (see "virtual robot" [0049] and [0088]), wherein the computer-executable instructions, when executed, cause the processing circuitry to
receive real robot motion data from the drive in response to the operation mode being the real mode, and simulate, at the robot Digital Twin, the motion of the robot based on the received real robot motion data (see [0049], [0098]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the control system of modified Aichele to simulate the motion of the robot based on the real robot motion data received, as taught by Linnell.
Linnell teaches simulating a robot based on real world motion data received in order to create a live link between the real world and a virtual world. This allows a user to instantaneously control the real robot by operating the simulated robot. Therefore, a person having ordinary skill in the art would have been motivated to modify the control system of Aichele to create a live link between the real robot and virtual robot.
Regarding Claim 22
Modified Aichele teaches the method of claim 12 (as discussed above in claim 12), 
Aichele further teaches further comprising: receiving real robot motion data from the drive in response to the configured operation mode being the real mode (see Col. 5, lines 49-61; Col. 5 line 65 - Col. 6 line 9; Col. 7, lines 47-51).
Although Aichele teaches connecting the control hardware or control algorithms of the physical robot to a virtual model (Col. 8, lines 34-43), Aichele does not explicitly teach simulating the motion of the robot based on the received real robot motion data.
Linnell teaches a method for simulating motion of a robot in a control system (see Fig. 1; [0005]), comprising:
receiving real robot motion data from the drive in response to the configured operation mode being the real mode, and simulating the motion of the robot based on the received real robot motion data (see [0049], [0098]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the process of modified Aichele to include the additional step of simulating the motion of the robot based on the real robot motion data received, as taught by Linnell.
Linnell teaches simulating a robot based on real world motion data received in order to create a live link between the real world and a virtual world. This allows a user to instantaneously control the real robot by operating the simulated robot. Therefore, a person having ordinary skill in the art would have been motivated to modify the process of modified Aichele to create a live link between the real robot and virtual robot.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aichele (as modified by Pruschek, Bacon and Lathan) as applied to claim 5 above, and further in view of Bai (US 10556336 B1 and Bai hereinafter).
Regarding Claim 6
Modified Aichele teaches the control system of claim 5 (as discussed above in claim 5).
Although Aichele teaches digital twin object properties such as mass (Col. 8, lines 54-59) and joint limits (Col. 8, line 65), Aichele does not explicitly teach wherein the physical parameters of the body of the robot include at least one of robot arm's mass, robot arm's length, motor fiction of each motor, gravity of each joint, maximum rotation speed of each motor, rotation inertia of each motor, a torque of each motor or current of each motor.
Bai teaches a control system for a robot (see Fig. 1; Col. 2, lines 46-52), comprising: a robot Digital Twin to simulate motion of the robot based on the robot motion data generated and physical conditions of the robot during robot simulation (see Col. 2, lines 19-24),
wherein the physical parameters of the boy of the robot body include robot arm's mass (see Col. 2, line 58 - Col. 3, line 16; Col. 4, lines 39-41), motor fiction of each motor (see Col. 2, line 58 - Col. 3, line 16; Col. 7, line 17-28), maximum rotation speed of each motor (see Col. 5, lines 40-65), rotation inertia of each motor (see Col. 2, line 58 - Col. 3, line 16; Col. 4, lines 39-41), and a torque of each motor (see Col. 2, line 58 - Col. 3, line 16; Col. 4, lines 5-8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the control system of modified Aichele to simulate motion of the robot based on the robot arm’s mass, motor friction of each motor, maximum rotation speed of each motor, rotation inertia of each motor and a torque of each motor, as taught Bai.
Bai teaches simulation based on the robot’s parameters in order to close the reality gap between a simulated environment and a real environment, resulting in a more accurate simulated environment. Therefore, a person having ordinary skill in the art would have been motivated to modify Aichele to do the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Divelbiss (US 7299099 B1 and Divelbiss hereinafter), Lee (US 20110306986 A1 and Lee . 
Divelbiss teaches a control system for a robot, comprising: processing circuitry including a programmable logic controller (PLC) core on which a robot control kernel is deployed. See Fig. 1, all; Col. 1, lines 48-62; Col. 2, lines 48-52; Col. 5, lines 3-22.
Lee teaches a control system for a robot configured to input an operation mode command for the robot to identify an operation mode instruction, the operation mode instruction indicating an operation mode for the robot control kernel as any of a simulation mode and a real mode. See Fig. 4, third mode / virtual mode and/or fifth mode / simulation mode and first mode / actual mode; [0183]-[0184] and [0196]).
Machiraju, Takaoka and Nixon teach a control system for a robot, comprising: processing circuitry and a memory coupled to the processing circuitry, the memory storing computer-executable instructions that, when executed, cause the processing circuitry to translate a motion command, instructing the robot to move in a specified motion, into a format identifiable by a robot control kernel. See Machiraju at Figs. 5 and 8 all, translator 550 and compiler 560; [0002] and [0027]-[0029]. See Takaoka at Figs. 7-9 and Col. 1, line 62 – Col. 2, line 9. See Nixon at [0013], [0015], [0018], [0056]-[0057]. 
Maturana teaches a control system for a robot configured to: receive real robot motion data from the drive when the operation mode is the real mode, and simulate, at a robot Digital Twin, the motion of the robot based on the received real robot motion data and wherein physical conditions of the robot for simulation include physical parameters of a body of the robot and payload of the robot. See Fig. 2, [0025]-[0027] and claims 3-4.
Divelbiss, Lee, Machiraju, Takaoka, Nixon and Maturana could be used to render obvious the examined claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664      
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664